Exhibit 10.25 to 2008 10-K

 

 

SEVERANCE PAY PLAN DOCUMENT

AND SUMMARY PLAN DESCRIPTION

FOR

CONVERGYS CORPORATION SEVERANCE PAY PLAN

This is a combined Plan and Summary Plan Description of the Convergys
Corporation Severance Pay Plan (the “Plan”) as approved by the Convergys
Corporation Board of Directors on December 9, 2008. It explains if you are
eligible to receive severance benefits, and if so, how benefits will be
calculated and paid. The Plan becomes effective on the Effective Date, and
replaces, unless specifically exempted as of that date any and all prior
policies, plans or arrangements (whether written or unwritten) including, but
not limited to any change of control agreements, about payments to be made after
termination of employment directly by the Employer other than via an Employer
retirement plan or arrangement or any individualized arrangements between the
Employer and Employee.

The adoption and continuation of the Plan are voluntary on the part of the
Company and the Employer and are not intended to create any contract of
employment. This Plan is a welfare plan under the Employee Retirement Income
Security Act of 1974 (“ERISA”). This Plan shall continue in effect until changed
or terminated.

SECTION 1

PURPOSE OF THE PLAN

The purpose of this Plan is to provide financial assistance to employees whose
termination is described within the terms and conditions of the Plan. The
benefits of this Plan are designed to help terminated Eligible Employees
economically during the period immediately following termination and while they
seek alternative employment. It is not intended to imply that severance benefits
will be offered to any employee whose employment is terminated by voluntary
resignation, for Cause as defined by the Plan, by retirement, or for any other
circumstance of termination other than as specifically described herein.

SECTION 2

DEFINITIONS

As used in this Plan, the following terms, when capitalized, shall have the
meanings given below:

2.1 “Base Pay” shall mean base pay on the Termination Date without regard to
commissions, overtime or bonus (unless specifically stated otherwise).



--------------------------------------------------------------------------------

2.2 “Cause” shall mean, in the discretion of the officers of the Employer, a
termination that results from a finding that the Employee has: failed to perform
in accordance with the specific directives or policies of the Employee’s
superiors including but not limited to, excessive absenteeism; violated Employer
policies or the Code of Business Conduct; engaged in conduct that reflects
poorly on or damages the image of Employer, including, but not limited to
dishonesty, neglect of duties, misconduct, theft, destruction of Employer
property, fraud, misappropriation, embezzlement, indictment for or conviction of
a felony or serious misdemeanor, or engaged in conduct that seriously impairs or
can reasonably be expected to seriously impair Employer’s ability to conduct its
ordinary business in the usual manner.

2.3 “Change of Control” means the Change of Control definition in the Convergys
Corporation long term incentive plan that is Section 409A compliant.

2.4 “Company” means Convergys Corporation, the entity that adopts and controls
administration, interpretation and amendments of this Plan to bind all Employers
whose Employees are eligible under it.

2.5 “Effective Date” means December 9, 2008.

2.6 “Eligible Employee” shall have the meaning given in Section 3.1.

2.7 “Employee” means any person who works and resides in the United States at
the role/level of A or above and is classified by an Employer as an employee for
tax reporting of wages (which would not include those who are classified by the
Employer as independent contractors or those on the payroll of others who work
for the Employer for a time), including officers, but not including
(a) directors who are not otherwise employed by an Employer, (b) employees as
classified on an Employer’s payroll as temporary, seasonal, student, or part
time, or (c) any employee whose employment is, or becomes, the subject matter of
a collective bargaining agreement between employee representatives and the
Employer unless such collective bargaining agreement expressly provides that
such person is eligible for participation in the Plan. Any individual not
treated as an employee for tax reporting of wages by an Employer, who
subsequently is reclassified as an employee for tax reporting of wages, shall
nonetheless be precluded from participating in the Plan for the period in which
originally not classified as an employee. For purposes of this definition, a
“temporary” employee is any employee hired for a specific period of time or for
the duration of a specific assignment or project; and “student” employee will
mean any person hired on a temporary basis while actively enrolled as a full or
part-time student in college, university or graduate school.

2.8 “Employer” means the Company and related employers that provide this Plan
for their employees by announcing the Plan to employees, provided that all
related employers participate subject to the right of the Company to exclude or
remove them.

2.9 “Plan Administrator” has the meaning given in Section 5.

 

2



--------------------------------------------------------------------------------

2.10 “Termination Date” means the date the Employer reasonably concludes that
the Eligible Employee will not perform any more services for the Employer or any
entity under common control under Code Sections 414(b) and (c) (but using 50%
common control), as an employee or independent contractor, and provided that the
Eligible Employee shall not be considered to have separated while on leave with
re-employment rights until six months have passed, all in accordance with
Treasury Regulations under Section 409A.

2.11 “Year of Service” means the period of an Employee’s employment with the
Employer, beginning with the last date of hire with the Employer and ending on
the Employee’s Termination Date. Employees will only be credited with full,
completed Years of Service. Employees will be credited with service for the
Employee’s period of absence on account of military service to the extent
required by law.

SECTION 3

PARTICIPATION

3.1 Eligibility. All Employees are eligible to participate in this Plan, if
their employment is terminated in a circumstance described in Section 3.2 (an
“Eligible Employee”). Benefits will be paid hereunder only if the Eligible
Employee timely agrees to the waiver and release of claims and non-compete
and/or non-disclosure referenced in Section 3.3.

3.2 Covered Events of Termination. An Employee who reaches a Termination Date on
account of termination by the Employer (or at Employee’s election via a
voluntary program for reduction in force, that specifically provides for
benefits under this Plan) shall be an “Eligible Employee” provided that the
Employee:

(a) Has not resigned, even if on account of death, disability, or other
inability to work,

(b) Has not failed to accept new employment with the Employer which the Plan
Administrator finds comparable to the Employee’s job (in pay, position, and
within 50 miles of the prior location to be determined as the shortest distance
between two points as measured on a map or “as the crow flies”) prior to the
Termination Date,

(c) Has not been terminated for Cause,

(d) In the sole discretion of the Company, has been terminated for (non-Cause)
performance reasons or as part of a reduction in force, or in connection with a
Change of Control, or

(e) If terminated as a result of an assets divestiture, has not been offered a
comparable position at a successor owner of the assets sold by the Company.

3.3 Release Requirement; Return of Property. As a condition of receiving
benefits of this Plan, Eligible Employees must execute a Separation Agreement
and General Release (which will contain and/or reaffirm the Eligible Employee’s
non-compete and/or other post-employment obligations) as prepared by the
Employer in its sole discretion from time to time (the “Release”), which Release
absolutely extinguishes all past or present claims against the

 

3



--------------------------------------------------------------------------------

Employer and its employees, including any claims arising out of employment and
separation from employment. No payment of benefits under this Plan will be made
until the Release has been signed, and returned by the deadline stated by the
Employer and any period for its revocation has expired.

In addition to signing the Release, all Employer equipment or property in the
possession of any employee, including but not limited to Employer credit cards,
keys, identification badges, security cards, laptop computers, cellular
telephones, parking passes and other electronic equipment, must be returned to
the Employer and all personal belongings should be removed from each employee’s
office or work space no later than seven days after the Employee’s Termination
Date. Employees may arrange with the Human Resources Department a mutually
convenient time to return Employer property and pick up personal effects.

3.4 Benefits Not Vested. Under no circumstances is any person automatically
entitled to a benefit under this Plan. The Employer shall have the sole
discretion to determine whether any one or more of the exclusions listed in
Section 3.2 apply to an Employee’s termination of employment, and the Employer
is not acting as a fiduciary when determining eligibility under the Plan.

SECTION 4

BENEFITS

4.1 Amount of Benefit. An Eligible Employee who meets the conditions set forth
in Section 3 shall receive severance benefits (“Severance”) based on his Base
Pay in effect on the Termination Date without regard to commissions, overtime or
bonus multiplied by the Eligible Employee’s Years of Service, with specific
Severance benefits noted as in the following Schedules A, B, C and D.

 

4



--------------------------------------------------------------------------------

Schedule A:

For non Change of Control terminations, (excluding terminations related to
performance) the following schedule and terms apply:

 

Level/Role

  

Cash1

  

Equity

CEO/CFO    2 year Base Pay + 2 year AIP²    Terms and conditions of the
applicable plan documents apply. Other Named and 16b    1 year Base Pay + 1 year
AIP2    F    1 year Base Pay    E   

•        4 weeks Base Pay for every Year of Service

•        Minimum = 17 weeks of Severance

•        Maximum = 39 weeks of Severance

   D   

•        2 weeks Base Pay for every Year of Service

•        Minimum = 9 weeks of Severance

•        Maximum = 26 weeks of Severance

   C   

•        2 weeks Base Pay for every Year of Service

•        Minimum = 4 weeks of Severance

•        Maximum = 17 weeks of Severance

   B   

•        1 week per Year of Service

•        Minimum = 4 weeks of Severance

•        Maximum = 12 weeks of Severance

   A   

•        1 week per Year of Service

•        Minimum = 4 weeks of Severance

•        Maximum = 6 weeks of Severance

  

 

1

Eligible Employees, for the period for which severance is paid, will be able to
continue paying the employee rate for medical, dental and vision coverage that
the Eligible Employee was enrolled in on the Termination Date, if the Eligible
Employee timely elects COBRA coverage. The portion of the COBRA premium that the
Employer is paying will be taxable to the Eligible Employee.

 

2

The Annual Incentive Plan bonus (“AIP”) is calculated by averaging the
percentage AIP payout for the last two payout periods and the percentage amount
for the current year multiplied by the number of years, or fractions thereof,
for which the Eligible Employee receives severance pay. For 162(m) impacted
individuals, the AIP will be based on current period actual performance,
pro-rated for the portion of the current year employed. Payout of any amounts
will be completed at the normal payment time under the applicable bonus plan for
the year in which termination occurred.



--------------------------------------------------------------------------------

Schedule B:

For Performance-related terminations for those Eligible Employees below who are
on a performance improvement plan, and in the sole discretion of the Company as
to whether or not the termination is based on performance, the following
schedule and terms apply:

 

Level/Role

  

Cash1

  

Equity

CEO/CFO

Other Named and 16b

F

E

   To be determined in the sole discretion of the Company.    Terms and
conditions of the applicable plan documents apply. D   

•        Minimum 4 weeks + 1 week per Year of Service

•        Maximum = 8 weeks of Severance

   C   

•        Minimum 2 weeks + 1 week per Year of Service

•        Maximum = 6 weeks of Severance

   A and B   

•        Minimum 1 week per Year of Service

•        Maximum = 4 weeks of Severance

  

 

1

Eligible Employees, for the period for which severance is paid, will be able to
continue paying the employee rate for medical, dental and vision coverage that
the Eligible Employee was enrolled in on the Termination Date, if the Eligible
Employee timely elects COBRA coverage. The portion of the COBRA premium that the
Employer is paying will be taxable to the Eligible Employee.



--------------------------------------------------------------------------------

Schedule C:

Terminations that occur within two years of a Change of Control, as defined in
Section 2.3, will be protected by this Plan.

For a Change of Control termination, the following schedule and terms apply:

 

Level/Role

  

Cash1

  

Equity

All AIP Eligibles

(except for CEO/CFO and other named and 16b)

   Pro-rated annual incentive (as described in the Annual Incentive Plan) for
the year in which the Termination Date occurs. Will be paid personal goals at
target with actual EPS results. Payout of any amounts will be completed at the
normal payment time under the applicable bonus plan for the year in which
termination occurred.    Not Applicable CEO/CFO    3 year Base Pay + 3 year AIP2
   Terms and conditions of the applicable plan documents apply. Other Named and
16b    2 year Base Pay + 2 year AIP2, 3    F    1 year Base Pay3    E   

•        4 weeks Base Pay per Year of Service3

•        Minimum = 17 weeks of Severance

•        Maximum = 39 weeks of Severance

   D   

•        4 weeks Base Pay per Year of Service first 3 yrs; then 2 weeks per Year
of Service³

•        Minimum = 9 weeks of Severance

•        Maximum = 26 weeks of Severance

  

 

1

Eligible Employees, for the period for which severance is paid, will be able to
continue paying the employee rate for medical, dental and vision coverage that
the Eligible Employee was enrolled in on the Termination Date, if the Eligible
Employee timely elects COBRA coverage. The portion of the COBRA premium that the
Employer is paying will be taxable to the Eligible Employee.

 

2

The Annual Incentive Plan bonus (“AIP”) is calculated by averaging the
percentage AIP payout for the last two payout periods and the percentage amount
for the current year multiplied by the number of years, or fractions thereof,
for which the Eligible Employee receives severance pay. For 162(m) impacted
individuals, the AIP will be based on current period actual performance,
pro-rated for the portion of the current year employed. Payout of any amounts
will be completed at the normal payment time under the applicable bonus plan for
the year in which termination occurred.

 

3

For Eligible Employees in level/role A through F, add four additional weeks if
age 40 or over as of the Termination Date.

 

7



--------------------------------------------------------------------------------

C   

•        4 weeks Base Pay per Year of Service first 3 years; then 2 weeks per
Year of Service3

•        Minimum = 4 weeks of Severance

•        Maximum = 16 weeks of Severance

   B   

•        4 weeks Base Pay per Year of Service first 3 years, then 1 week per
Year of Service3

•        Minimum = 4 weeks of Severance

•        Maximum = 12 weeks of Severance

   A   

•        4 weeks Base Pay per Year of Service first 3 years, then 1 week Base
Pay per Year of Service3

•        Minimum = 4 weeks of Severance

•        Maximum = 12 weeks of Severance

  

Refer to footnotes located at the bottom of the previous page.

Schedule D:

For all of the above terminations noted in Schedules A, B, and C, the following
schedule applies as to the amount of outplacement services offered for each
level:

 

Level

  

Service

A    Two day workshop B    Three day workshop C    One month program D    Three
month program* E and above    Three month program*

 

* Maximum = $20,000 per Eligible Employee; service must be commenced within 90
days of Termination Date. Services must be obtained, unless specifically noted
otherwise in the Plan, through an approved vendor of the Company and all
provided by the end of the year after the year of termination.

 

8



--------------------------------------------------------------------------------

4.2 Limitations of Benefits: This Plan is in lieu of any other plan or program
and not in addition to any amounts due under any other plan, program or
agreement between the Employer and an Employee providing for continuation of pay
or other benefits beyond active employment. The benefits payable hereunder will
be reduced dollar for dollar for any amounts payable under any other such
arrangement.

Other arrangements may, however, reference this Plan with regard to the time and
process for payment of severance benefits.

4.3 Payment of Benefits. Severance Pay will commence at the first regular
payroll period at least seven days after the delivery of the executed Release,
provided the Release has not been revoked by that date. The benefits under this
Plan shall be paid in a lump sum for Eligible Employees at or below level/role
D, and for those separating at or above level/role E, one half at least eight
days after delivery of the Release and one half six months after the Termination
Date. Any payments to an individual who is a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(Section 409A)) on his or her Termination Date and to the extent that any
amounts payable or other benefits receivable pursuant to this Plan provide for a
“deferral of compensation” within the meaning of Section 409A, then,
notwithstanding anything to the contrary in this Plan, such payments or benefits
will be provided, to the extent necessary to comply with Section 409A, no
earlier than the first business day following the six-month anniversary of the
Termination Date. Any payment under this Plan shall be net of (i) any
outstanding loans, debts, travel advances, or charges for Company property that
has not been turned in by the date payment begins (provided that this
reimbursement right shall apply only to payments that are exempt or otherwise
not deferred compensation subject to 409A), and (ii) by any tax withholding or
other payroll deductions authorized by the Employee or required by law. Payment
of benefits will continue for the scheduled period beyond death of an Eligible
Employee, to the surviving spouse, if any, and if none, to the Eligible
Employee’s estate. With respect to benefits that are considered deferred
compensation not otherwise exempt from Section 409A, the executed Release must
be received and the first benefit payment made no later than 74 days after the
Termination Date, subject to the six month delay for specified employees.

If the present value of all payments, benefits, and accelerated vesting of
benefits or awards that were received pursuant to this Plan or otherwise from
the Company constitutes a “parachute payment” as defined in Section 280G(b)(2)
of the Internal Revenue Code, and such parachute payment exceeds the limitation
under Section 280G (i.e. three times the base amount, (as defined in
Section 280G(b)(3)) by more than 15 percent, the Eligible Employee also will
receive an amount equal to the excise tax imposed under Section 4999 of the
Code, including any interest or penalties with respect to such excise tax, which
amount will be grossed-up to cover the taxes applicable to such payments,
excluding any income taxes and penalties imposed pursuant to Section 409A of the
Code. Such amount will be paid at the same time the benefits payable in cash
under this Plan are paid, but in no event later than the year next following the
year in which such excise taxes are remitted to the taxing authority.
Notwithstanding the previous sentence, if the present value of all payments,
benefits, and accelerated vesting of benefits or awards that are received
pursuant to this Plan or otherwise from the Company constitutes a “parachute
payment” as defined in Section 280G(b)(2) and such parachute payment does not
exceed the limitation under Section 280G by more than 15%, the amount of the
cash payment entitled to be received under the terms of this Plan will be
reduced to an amount that does not exceed the Section 280G limitation (but not
below zero).

 

9



--------------------------------------------------------------------------------

4.4 Funding. The Employer will pay benefits from its general assets. No specific
amount shall be set aside in advance for this purpose. Eligible Employees shall
be unsecured general creditors of the Employer for purposes of benefits due
hereunder.

4.5 Termination of Benefits. Notwithstanding anything contained herein to the
contrary, if an Employee is rehired by Employer in a position commensurate with
Employee’s experience and training, such Employee’s benefit shall cease as of
his date of rehire and no further benefits shall be owed under the Plan. If the
Employer reasonably determines that an Employee is violating the terms of any
confidentiality, invention assignment, or noncompete, or other obligation to
which the Employee is otherwise subject, the Employer may cease future payments
to be made hereunder.

SECTION 5

ADMINISTRATION

5.1 Administrator and Named Fiduciary. The Company may appoint a committee, that
shall be known as the “Administrative Committee” to carry out the Plan
Administrator’s responsibilities under this Plan, and the term “Plan
Administrator” as used in this Plan shall mean the Administrative Committee. If
the Company does not appoint an Administrative Committee, the Company shall be
the Administrator for all purposes. The Plan Administrator shall have authority
to control and manage the operation and administration of this Plan. The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.

5.2 Plan Information. Benefit claims and questions regarding the Plan and the
administration of the Plan should be addressed to:

Plan Administrator – Severance Pay Plan

Convergys Corporation

201 East Fourth Street

Cincinnati, Ohio 45202

with a copy to the Company’s General Counsel at the same address. The Company’s
telephone number is (513) 723-7000. The Company’s General Counsel is the agent
for service of legal process on the Plan. The Company’s Employer Identification
Number is 31-1598292 The plan number for this Plan is 506. The Plan is a
Severance Pay Plan with a calendar Plan Year.

5.3 Administrative Discretion. The Administrator shall have the discretion to
make findings of fact needed in the administration of the Plan and shall have
the discretion to interpret or construe any ambiguous, unclear or implied terms
in any fashion it, in its sole discretion, deems appropriate.

SECTION 6

CLAIMS PROCEDURES

6.1 Filing a Claim. If an Employee is denied benefits under the Plan, he or she
may file a written claim for benefits with the Claims Administrator designated
by the Plan Administrator in accordance with the procedures established by the
Plan Administrator.

 

10



--------------------------------------------------------------------------------

6.2 Denial of Claim. If an Employee’s claim for benefits is wholly or partially
denied by the Claims Administrator, a written or e-mail notice of such decision
shall be furnished by the Claims Administrator to the claimant within 90 days of
receipt of the claim unless special circumstances require an extension of time
for processing the claim (but the extension may not be for more than an
additional 90 days) and shall set forth:

(a) The specific reason or reasons for denial;

(b) A reference to pertinent Plan provisions on which the denial is based;

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of the claims review procedure
set forth in this Section; and

(d) The steps the claimant can take to ask for a review of the decision, the
deadline for the request, and the claimant’s right to bring a civil action under
ERISA if the claim is denied on review.

If notice of denial of the claim is not furnished within a reasonable period of
time, the claim shall be deemed denied. If circumstances necessitate an
extension of the 90 day period for decision on a claim, the Claims Administrator
will notify the claimant before the end of the initial 90-day period of the
extension and when a decision is expected.

6.3 Claims Review Procedure. If an Employee who has been denied a claim files,
within 60 days after its receipt of such denial, a written request for review,
setting forth the alleged reasons why his or her claim was improperly denied,
the Plan Administrator shall fully and fairly review such decision and advise
the claimant in writing of its decision and the reasons therefor within 60 days
after the Plan Administrator receives such request for review. The claimant may
also request in writing reasonable access to or copies of the legal Plan text
and all other documents, records and other information relevant to the claim for
benefits. Such access or copies will be provided upon request and free of
charge. The review of a denied claim will take into account all comments,
documents, records and other information submitted by the claimant related to
the claim, even if that information was submitted after the initial claim
denial. In connection with such review, the claimant shall have the right to
have representation.

In the event of special circumstances, the time for response may be delayed for
an additional period of up to 60 days, but written notice thereof must be given
to the claimant within the initial 60 day period of the special circumstances
and the date the claimant may expect to receive a decision on appeal. The
decision on appeal will contain:

(a) Specific reasons for the denial;

(b) Specific references to the Plan provisions on which the denial is based;

(c) A statement that the claimant will be provided with, upon reasonable
request, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and

(d) A statement of the claimant’s right to bring a civil action for benefits.

 

11



--------------------------------------------------------------------------------

6.4 Judicial Review. Decision on a claim on appeal is final and binding on the
Plan and on the Eligible Employee unless a court having appropriate jurisdiction
finds that the decision was arbitrary and capricious, based on the record
prepared during the Plan’s claims review process. The Employer and any person
acting in a fiduciary capacity at the direction of the Employer shall have the
maximum legal discretion to make decisions concerning the operation and
administration of the Plan including, but not limited to, the provision or
denial of benefits.

SECTION 7

AMENDMENT AND TERMINATION OF PLAN

7.1 Employer’s Right to Amend or Terminate. The Employer reserves the right to
amend or terminate this Plan at any time, in whole or in part, to apply to any
Eligible Employee not terminated at that date. However, no amendment or
termination of this Plan shall take place within 180 calendar days of a Change
of Control.

7.2 Effective Date of Amendment or Termination. Any amendment, discontinuance or
termination shall be effective as of the date determined by the Employer, but
not retroactively.

7.3 Actions by Employer. Any action required by the Employer under this
Section 7 may be by resolution of its board of directors or its committee, or by
any officer or other person with authorization from the board of directors or
its committee. The Senior Vice President for Human Resources will review any
exceptions to the provisions of this Plan with the Compensation and Benefits
Committee.

SECTION 8

ADDITIONAL RIGHTS UNDER THE PLAN

An Eligible Employee in the Plan is entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA
provides that all Plan Eligible Employees shall be entitled to:

 

  (a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts and collective bargaining agreements, and a copy
of the latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Pension
and Welfare Benefit Administration.

 

  (b) Obtain, upon written request to the Plan administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.

 

  (c) Receive a summary of the Plan’s annual financial report. The Plan
administrator is required by law to furnish each Eligible Employee with a copy
of the summary annual report.

 

12



--------------------------------------------------------------------------------

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that plan fiduciaries misuse the Plan’s money or you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

SECTION 9

GENERAL PROVISIONS

9.1 Not an Employment Contract. Neither this Plan nor any action taken with
respect to it shall confer upon any person the right to continued employment
with the Employer.

9.2 Other Employee Benefit Plans. The provisions of this Plan shall be construed
and applied independently of any other benefit plan the Employer may provide to
Employees. Benefits received under this Plan will not be counted as wages or
compensation for pension or other retirement benefits of the Employer.

9.3 Inability to Locate Payee. If the Plan Administrator is unable to make
payments to any Employee or other person to whom a payment may be due under the
Plan because he or she cannot ascertain the identity or whereabouts of such
Employee or other person after reasonable efforts have been made to identify or
locate such person (including a notice of the payment so due mailed to the last
know address of such Employee or other person as shown on the records of the
Employer), any obligation the Employer may have had under this Plan will cease
six months after the Employee’s Termination Date.

 

13



--------------------------------------------------------------------------------

9.4 Requirement for Proper Forms. All communications in connection with the Plan
made by an Eligible Employee shall become effective only when duly executed on
any forms as may be required and furnished by, and filed with, the Plan
Administrator.

9.5 Non-Assignability. This Plan, and the rights, interest and Benefits
receivable under it shall not be assigned, transferred, pledged, sold, conveyed
or encumbered in any way by the Eligible Employee and shall not be subject to
execution, attachment or similar process. Any attempted sale, conveyance,
transfer, assignment, pledge or encumbrance of any rights, interest or benefit
receivable under this Plan, contrary to the foregoing provisions, or the levy of
any attachment or similar process thereupon, shall be null and void and without
effect.

9.6 Gender or Number. Masculine pronouns include the feminine as well as the
neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.

9.7 Headings. The Section headings contained herein are for convenience of
reference only, and shall not be construed as defining or limiting the matter
contained thereunder.

9.8 Governing Law. To the extent this Plan is not governed by federal law, the
provisions of this Plan shall be construed and applied in accordance with the
laws of the State of Ohio.

9.9 Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included in the Plan.

9.10 Application of Internal Revenue Code Section 409A. It is intended that the
payments and benefits provided under the Plan will be exempt from the
applications of, or comply with, the requirements of 409A. This Plan will be
construed, administered, and governed in a manner that affects such intent to
the greatest extent possible, and neither the Company nor its successor will
take any action that would be inconsistent with such intent.

 

14